

115 HR 3129 IH: Aiding Development of Vital Assets in Native Communities and Environments Act of 2017
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3129IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Heck (for himself, Mrs. Noem, Mr. Cole, Mr. Young of Alaska, Mr. Kilmer, Ms. Herrera Beutler, Ms. DelBene, Mrs. Torres, and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Community Development Financial Institutions Fund to perform an outreach program for
			 the new markets tax credit to underserved communities, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Aiding Development of Vital Assets in Native Communities and Environments Act of 2017 or the ADVANCE Act. 2.New markets tax credit outreach to underserved communitiesSubtitle A of title I of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4701 et seq.) is amended by adding at the end the following new section:
			
				123.New markets tax credit outreach to underserved communities
 (a)In generalThe Secretary of the Treasury shall— (1)establish a program under which the Fund shall provide outreach and training with respect to the new markets tax credit in low-income communities with a disproportionately low amount of qualified low-income community investments by qualified community development entities; and
 (2)include questions to determine in the application for allocation of new markets tax credit limitation, and consider as an innovative use or a comparable incentive in the evaluation of such applications, the extent to which such entity intends to make qualified low-income community investments within Indian country; and
 (3)to the maximum extent practicable, ensure that at least one qualified community development entity whose primary mission is to fund projects within or that directly benefit Indian country receives an allocation for each allocation round.
 (b)DefinitionsFor purposes of this section— (1)New markets tax creditAny term used in this section which is also used in section 45D of the Internal Revenue Code of 1986 shall have the same meaning as when used in such section 45D.
 (2)Indian countryThe term Indian country has the meaning given such term in section 1151 of title 18, United States Code.. 